       Case 1:18-cv-00656-RB-JFR Document 212 Filed 02/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


         VOLKER STROBEL, ET AL.

                        v.                             Case No. 1:18-cv-00656-RB-JFR

            UWE RUSCH, ET AL.


       ENTRY OF APPEARANCE OF ATTORNEY MENHART ON BEHALF OF
                    INTERESTED PARTY LEXERO LAW

       Undersigned kindly requests that the Clerk associate undersigned counsel Menhart as

counsel for interested party Lexero Law.

       Undersigned is former counsel for Defendants Uwe Rusch and Mabel Rusch. For

purposes of clarity of the record, no longer represents Defendants Uwe Rusch and Mabel Rusch

and is not making any new appearance on behalf of Defendants.

                                               ***

Respectfully submitted,

/s/ Eric J. Menhart
Eric J. Menhart, Esq.*
Lexero Law
316 F St NE, Suite 101
Washington, DC 20002
Phone: 855-453-9376 Ext. 101
Fax: 855-453-9376
* Admitted in U.S.D.C. for N.M.


                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed via ECF and all parties of record were
automatically notified via that system.

/s/ Eric J. Menhart
Eric J. Menhart, Esq.
